DAVIS, Circuit Judge,
concurring in the result.
Though I concur in the result, I do not agree with the breadth of several of the general statements in Judge Nies’ too-sweeping opinion, nor with her treatment of the Canron opinion, and therefore write separately — confining myself strictly to the issue of whether appellant is bound by the reading by the court below of the Canron opinion. I find that opinion considerably more murky than apparently does the prevailing opinion here,1 but I am satisfied that, as a whole, it should not be read as holding that Judge Hemphill thought it necessary to interpret the ’297 claims as requiring lifting between the axles in order to distinguish the prior art and to uphold the validity of the claims. There are several statements in that opinion as to the lifting mechanism, but the key problem seems to have been the location of the lining reaction and forces. That was stressed by Judge Hemphill. At best for Jackson Jordan, the Canron opinion is ambiguous on the precise point, and A.B. Dick Co. v. Burroughs Corp., 713 F.2d 700, 704, 218 USPQ 965, 968 (Fed.Cir.1983), counsels that such ambiguous prior statements (regarding the scope of a claim) in a holding of validity “should be narrowly construed” in later litigation. That direction requires that the ambiguous Canron opinion should be read as not necessarily interpreting the claims, despite their wording, as calling for lifting between the axles and precluding the use of ballast jacks.
As for Plasser’s possible taking of inconsistent positions, it appears that Plasser’s attorneys did argue in Canron that, if necessary to sustain validity, the claims should be construed as the District Court below held that Judge Hemphill thought they should be. That argument seems, however, to have been an alternative one, not the sole or even primary ground for upholding validity. This is not enough to come within the bar of “inconsistent positions,” especially since we cannot conclude that the Canron court actually adopted that alternative stance in order to uphold the patent. I add, however, that in my opinion it is unwise, unnecessary, and inappropriate to discuss generally and broadly *1581at this early stage of this court’s history the whole question of preclusion by inconsistent positions (as the prevailing opinion does in its Part VI). Prudence counsels greater restraint in a case where the overall question does not have to be resolved at all.2

. I take account of several statements not set forth by Judge Nies’ opinion.


. I concur fully in affirmance on the issues, other than collateral estoppel and invalidity of the ’297 patent under § 102(b).